DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.  

Allowability Withdrawn
The allowability of claims 1 and 20 is withdrawn in order to formulate the objections outlined immediately below.  The subject matter of the claims, however, remains allowable for reasons of record (6/3/2021).  

Claim Objections, NEW
Claim 1 is objected to because of the following informalities: for grammatical reasons, in the last line of the claim, the adjective “geometrical” should properly be the noun: geometry.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: for grammatical reasons, in the first line of the claim, the infinitive “inhibit” should properly be the gerund: inhibiting.  
Appropriate correction is required.

	Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(a), NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diseases caused by free radicals, oxidative stress, UV rays or inflammation comprising administering compounds (1)-(4) or their salts, does not reasonably provide enablement for the prevention of such diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method for preventing and treating diseases caused by free radicals, oxidative stress, UV rays or inflammation, the method comprising administering…a composition comprising at least one of…compounds..(1);…(2);…(3);…(4) or a pharmaceutically acceptable salt thereof” (claim 19).  Dependent claim 24 further defines the diseases as suntan, post inflammatory hyperpigmentation (PIH), hyperpigmentation spots caused by skin aging, melisma, liver diseases, thermal burns and topical wounds, skin pigmentation due to inflammatory conditions caused by fungal, microbial and viral infections, vitiligo, carcinoma, or melanoma.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, universe of carcinomas, can be said to be preventable.  Or that an inevitable physiological process - aging - can be said to be preventable.  (Note, in particular, that an asserted utility of retarding (i.e. “…preventing…”) the aging process is “incredible” and requires objective proof.  In re Elgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970). Ex parte Heicklen, 16 USPQ 2d 1463 (BPAI 1989).)  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Carcinoma - i.e. cancer - is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  Nor are “liver diseases” a single category or class of disease.  As inventor is, no doubt, well aware, there are myriad liver diseases due a host of unrelated causes: everything from infections to cancers to alcohol consumption.  There universe of liver diseases may be prevented.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that instant compounds (1)-(4) prevent spots due to aging, prevent the universe of liver diseases, or prevent thermal burns and topical wounds.  (Indeed, how could administration of these compounds - necessarily before any burns or wounds have occurred for the limitation “preventing” of the preamble to have any meaning - ever prevent burns or wounds?)  Nor does inventor’s data demonstrate the prevention of the universe of carcinomas or melanoma.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds and compositions are actually efficacious in preventing spots caused by aging, the universe of liver diseases, thermal burns and topical wounds, the universe of carcinomas and melanoma.  However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
But, regardless of the amount of experimentation involved, inventor’s claims are simply not believable in light of the present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  

112(b) Rejections Withdrawn
The rejections of claims 17-19, 21 and 23-25 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the final Office Action (9/15/2021), have been overcome by inventor’s amendment.  With respect to claims 17-19, 23 and 24, the amendment clarifies the claims as appropriate.  With respect to claims 21 and 25 (indefinite from indefinite), the rejection is moot.  

Claim Rejections - 35 USC § 112(b), NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



There is insufficient antecedent basis for the limitation “suntan” in the claim.  Claim 19, the claim from which claim 24 immediately depends, teaches diseases.  Suntan is not a disease.  It is a condition.  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms.  Ex parte Klager, 132 USPQ 203 (POBA 1959).  
Likewise, there is insufficient antecedent basis for the limitation “melasma” in the claim.  Claim 19, the claim from which claim 24 immediately depends, teaches diseases.  Melasma is not a disease.  It is a condition.  
Likewise, there is insufficient antecedent basis for the limitation “thermal burns and topical wounds” in the claim.  Claim 19, the claim from which claim 24 immediately depends, teaches diseases.  Thermal burns and topical wounds are not diseases.  They are conditions.  
Likewise, there is insufficient antecedent basis for the limitation “vitiligo” in the claim.  Claim 19, the claim from which claim 24 immediately depends, teaches diseases.  Vitiligo is not a disease.  It is a condition.  
Finally, there is insufficient antecedent basis for the limitation “…hyper pigmentation spots caused by skin aging…” in the claim.  Claim 19, the claim from which claim 24 immediately depends, teaches the diseases prevented or treated are caused by free radicals, oxidative stress, UV rays or inflammation.  However, a caused by aging.  That is, the limitation “caused by skin aging” is not encompassed by the diseases of the claim from which claim 24 depends, but is, instead, independent of such diseases and is predicated simply upon the inevitability of aging.  

Claim 25 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

112(d) Rejections Withdrawn
The rejection of claim 4 under 35 USC 112(d) or 35 USC 112 (pre-AIA ), fourth paragraph, outlined in the final Office Action (9/15/2021), has been overcome by inventor’s amendment.  The amendment cancels the claim.  

Allowable Subject Matter
Claims 13-18 and 21-23 are, or remain, allowed for reasons of record (6/3/2021).  The subject matter of the remaining claims would be allowable once the objections and 112 rejections outlined above have been overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/17/2021